t c memo united_states tax_court eli and karen yecheskel petitioners v commissioner of internal revenue respondent docket no filed date eli yecheskel pro_se ruth perez for respondent memorandum opinion couvillion special_trial_judge this case was heard pursuant to sec_7443a and rule sec_180 sec_181 and sec_182 respondent determined a deficiency of dollar_figure in petitioners' federal_income_tax for unless otherwise indicated section references are to the internal_revenue_code in effect for the year at issue all rule references are to the tax_court rules_of_practice and procedure the issues for decision are whether petitioners for their tax_year are entitled to a deduction for the cost of an automobile used_in_the_trade_or_business activity of eli yecheskel petitioner and deductions for other expenses_incurred in that activity some of the facts were stipulated those facts with the exhibits annexed thereto are so found and are incorporated herein by reference at the time the petition was filed petitioners were legal residents of silver spring maryland petitioner was self-employed during he holds a doctor of philosophy degree in management science for a time prior to the year in question petitioner was a professor at johns hopkins university petitioner left the academic field to pursue a self- two other adjustments in the notice_of_deficiency were conceded by petitioner at trial a disallowed casualty_loss deduction of dollar_figure and disallowed legal expenses of dollar_figure the dollar_figure casualty_loss represented the amount of the loss prior to the limitation provisions of sec_165 and after applying these limitations the net casualty deduction claimed was dollar_figure in a memorandum of authorities and at trial petitioner argued that the court should deviate from the general_rule and look behind the notice_of_deficiency to establish that the deficiency_notice stems from incompetent examination of petitioners' tax_return or alternatively that the examination was not instituted or conducted in good_faith or for a legitimate purpose the court rejects that argument under the well-recognized rule which petitioner is familiar with that this court generally will not look behind a notice_of_deficiency to examine evidence used or the propriety of the commissioner's motives administrative policies or procedures involved in making the determinations in the notice 73_tc_600 62_tc_324 employed activity petitioners filed a schedule c profit or loss from business with their return that described petitioner's activity as research_and_development at trial petitioner testified that he was the creator of software for internet use relating to national health information and patient care management he presented a lengthy list of clients from all parts of the united_states which included doctors hospitals medical schools scientific institutions health organizations academies and government or quasi-government agencies on the schedule c of their return petitioners reported dollar_figure gross_income from petitioner's activity expenses of dollar_figure and a net_loss of dollar_figure in the notice_of_deficiency respondent disallowed all the expenses claimed but allowed petitioners a deduction of dollar_figure for telephone expenses that petitioner had substantiated during the audit process the telephone expenses allowed had not been claimed on petitioners' return the expenses claimed by petitioners on their schedule c which respondent disallowed are the following the adjustment in the notice_of_deficiency of dollar_figure i sec_3 based upon a disallowance of all the expenses claimed dollar_figure less dollar_figure allowed for telephone expenses which petitioners had not claimed on the return respondent did not reduce the dollar_figure by the dollar_figure gross_income reported for the reason that petitioners failed to establish that any of the expenses claimed had been paid_or_incurred insurance dollar_figure rent or lease of vehicles big_number taxes and license sec_120 total dollar_figure respondent disallowed the expenses on the ground that the expenses related to travel and transportation and petitioners had failed to establish that the expenses were a incurred during the taxable_year and b were ordinary and necessary business_expenses the determinations of the commissioner in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of proving that the determinations are incorrect rule a 290_us_111 the dollar_figure item that petitioner claimed as an expense for the rent or lease of vehicles represented the cost of a mercury sable automobile petitioner purchased for cash on date that automobile was used exclusively in petitioner's schedule c activity by himself and his clients petitioners presented no documentary information to substantiate the dollar_figure claimed for insurance and the dollar_figure claimed for taxes and licenses petitioner paid for the automobile by issuance of a check in the amount of dollar_figure payable to the dealer no explanation was advanced to account for the dollar_figure difference between the amount of the check dollar_figure and the amount claimed as an expense on schedule c dollar_figure petitioners presented no evidence and cited no authority supporting their claim of a deduction for the entire cost of the automobile in the year of purchase it is elementary tax law that an expenditure that results in the acquisition of property with a useful_life extending beyond the year of purchase is generally a capital_expenditure and the recovery_of such expenditure is an allowance for depreciation under sec_167 over the useful_life or recovery_period of the asset sec_167 provides generally that there shall be allowed as a depreciation deduction a reasonable allowance for the exhaustion and wear_and_tear including a reasonable allowance for obsolescence of property used in a trade_or_business or property_held_for_the_production_of_income it is patently clear therefore that petitioners could not during claim the entire cost of the automobile as an ordinary and necessary business_expense if petitioners are entitled to any deduction at all for the automobile it would be depreciation and the court next considers that question for years after a deduction for transportation_expenses which includes depreciation is allowed only if the taxpayer meets the strict substantiation requirements of sec_274 sec_274 sec_1_274-5t temporary income_tax regs fed reg date sec_274 for taxable years beginning after date was amended to provide that no deduction shall be allowed with respect to any listed_property as defined in sec_280f -- unless the taxpayer substantiates by adequate_records or by sufficient evidence corroborating the taxpayer's own statement a the amount of such expense or other item b the time and place of the travel c the business_purpose of the expense or other item and d the business relationship to the taxpayer of persons entertained using the facility or property or receiving the gift listed_property as defined in sec_280f includes any passenger_automobile or any other_property used as a means of transportation in addition sec_274 requires the same substantiation for any deduction claimed under sec_162 or sec_212 for any traveling expense the elements required to substantiate a claimed transportation expense deduction under sec_274 include the amount of each separate expenditure with respect to an item of listed_property such as the cost of acquisition of the listed_property sec_1_274-5t temporary income_tax regs fed reg date although petitioner did not maintain records that would satisfy the substantiation requirements of sec_274 for expenses_incurred in connection with the use of the automobile petitioners did satisfy the substantiation requirements for the cost of the automobile by offering into evidence the original canceled check issued for payment of the vehicle in the amount of dollar_figure to that extent therefore and since the automobile was used exclusively in the trade_or_business activity petitioners have satisfied the substantiation requirements of sec_274 and the requirements of sec_280f to allow them a depreciation recovery deduction under sec_167 and sec_168 petitioners therefore are sustained to the extent of a depreciation allowance for the automobile as to the other disallowed schedule c expenses petitioners presented no evidence to substantiate those expenses respondent therefore is sustained on those items to account for the allowed_depreciation decision will be entered under rule
